Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-32 are pending. Claims 16-32 are withdrawn. Claims 1-15 are examined below.

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-15, in the reply filed on 8/3/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention, specifically it is unclear whether two or more clamps attaching panel to rail are actual claimed 

Claims 6, 10, and 11 recites the limitation "the two or more clamps" in line 3 of each of the claims.  There is insufficient antecedent basis for this limitation in the claim. Antecedent basis is lacking as the two or more clamps are not positively recited in claim 1, from which each of these claims depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Manodoro et al. (US 2016/0268956) in view of Matsuda et al. (US 2017/0370619).
Regarding claim 1, Manodoro discloses a photovoltaic solar panel mounting system (see abstract), comprising: 
one or more spacer elements (spacer 9, fig. 7, or 234/235, fig. 14)
wherein the one or more spacer elements are configured to be positioned between a rear side of a solar panel and one or more mounting planes supporting the solar panel (see paragraphs [0145]-[0147], [0152]-[0156], [0174] and [0184]-[0186]). 

The limitation that when the one or more spacer elements are so positioned, a face of the solar panel is deflected from a neutral position away from the one or more mounting rails after two or more clamps attach the solar panel to the one or more mounting rails is intended use and is given weight to the extent that the prior art is able to perform the intended use.
In the instant case, Mandoro discloses two or more clamps attaching the solar panel (see fig. 20), but does not disclose the clamps attach the panel to the rail. 
Matsuda is analogous art to Mandoro as Matsuda discloses peripheral clamps (attachment section 423b), wherein the clamp attaches the panel to the rail (see fig. 8, paragraph [0096]).
The court has held it would be obvious to a person having ordinary skill in the art to substitute one known device (i.e. clamp to the rail for attachment) for another known device (i.e. attachment method of Mandoro), whrein the result is predictable, i.e. a solar module.
Mandoro discloses the peripheral clip applies a mechanical bias to the solar module in order to press along the edge seal (see paragraphs [0125], [0218]). It is the examiner’s position that a mechanical biased attachment would perform the intended use of “a face of the solar panel is deflected from a neutral position away from the one or more mounting rails”.

Regarding claims 2 or 3, modified Manodoro discloses a mounting system of claim 1, wherein the one or more spacer elements are configured to be fixed to the one or more mounting rails (see pargraph [0184]-[0185]).



Regarding claims 4 and 5, modified Manodoro discloses a mounting system of claim 1, but does not disclose wherein a distance the face of the solar panel is deflected from a neutral position is from 0.1 to 4 cm (claim 4), nor wherein a distance the face of the solar panel is deflected from a neutral position is from 0.4 to 2.5 cm (claim 5). The amount of bias creates a seal along the edge resulting in the amount of bias and deflection to be a result effective variable.
The court has held that absent criticality or unexpected results, it would be obvious for a person having ordinary skill in the art to optimize a result effective variable for the intended use of the device. Differences in said result effective variable will not support the patentability of subject matter encompassed by the prior art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP § 2144.05.

Regarding claim 6, modified Manodoro discloses a mounting system of claim 1, further comprising: 
the one or more mounting rails; 
the two or more clamps; and 
the solar panel (see paragraphs [0145]-[0147], [0152]-[0156], [0174] and [0184]-[0186]).

It would be obvious for a person having ordinary skill in the art to modify the solar module of Manodoro to be any size or shape, specifically rectangular as taught by Matsuda, i.e.  a long axis and a short axis, in order to fit the location of installation.

Regarding claim 7, modified Manodoro discloses a mounting system of claim 6, wherein the one or more mounting rails are configured to run parallel to the short axis of the solar panel after the two or more clamps attach the solar panel to the one or more mounting rails (see Matsuda fig. 16, paragraph [0150]).

Regarding claim 8, modified Manodoro discloses a mounting system of claim 6, wherein the one or more mounting rails are configured to run parallel to the long axis of the solar panel after the two or more clamps attach the solar panel to the one or more mounting rails (see Matsuda figs. 1 and 5, paragraphs [0085]-[0086]).

Regarding claim 10, modified Manodoro discloses a mounting system of claim 1, further comprising: 
the one or more mounting rails; 
the two or more clamps; and 
the solar panel, wherein the solar panel has an axis across which the one or more mounting rails are configured to span when the one or more spacer elements are positioned 
wherein the one or more spacer elements are configured such that a sum of lengths of the one or more spacer elements on each of the one or more mounting rails have a value between 1% and 99.9% of a length of the axis of the solar panel when the one or more spacer elements are positioned between the rear side of the solar panel and the one or more mounting rails supporting the solar panel.

Regarding claim 11, modified Manodoro discloses a mounting system of claim 1, further comprising: 
the one or more mounting rails; 
the two or more clamps; and the solar panel, 
wherein the solar panel has an axis across which the one or more mounting rails are configured to span when the one or more spacer elements are positioned between the rear side of the solar panel and the one or more mounting rails supporting the solar panel (see paragraphs [0145]-[0147], [0152]-[0156], [0174] and [0184]-[0186]), and 
wherein the one or more spacer elements (9) are configured such that a sum of lengths of the one or more spacer elements on each of the one or more mounting rails span a length and are positioned between the rear side of the solar panel and the one or more mounting rails supporting the solar panel (see Manodoro figs. 1 and 14).
Manodoro does not specifically disclose the spacers have a value between 4% and 90% of a length of the axis of the solar panel when the one or more spacer elements are positioned 
The courts have held differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05.

Regarding claim 12, modified Manodoro discloses a mounting system of claim 1, wherein the one or more spacer elements are integral to the plate or soldered (see paragraph [0130]), wherein the mounting plate and/or the soldered material would be metal (see paragraph [0019]) and therefore read on comprised of one or more of a metal, a plastic, an elastomer, a wood, a ceramic, a composite.

Regarding claim 13, modified Manodoro discloses a mounting system of claim 1, further comprising a layer of elastomer material (elastic member 323 and/or 337) affixed to a side of each of the one or more spacer elements such that the layer of elastomer is configured to contact the rear side of the solar panel when the one or more spacer elements are positioned between the rear side of the solar panel and the one or more mounting rails supporting the solar panel (see figs. 19-20, paragraphs [0215]-[0218])

Regarding claim 14, modified Manodoro discloses a mounting system of claim 1, but does not disclose wherein the one or more spacer elements are configured to be kept in place 
Matsuma discloses spacers (71) may be held in place by pressure (see fig. 8 and 13, paragraphs [0075] and [0129]).
The court has held it would be obvious to a person having ordinary skill in the art to substitute one known method (i.e. spacer held in by pressure) for another known method (i.e. spacer glued in place), wherein the result is predictable, i.e. the spacer maintained in position.

Regarding claim 15, modified Manodoro discloses a mounting system of claim 1 where the one or more spacer elements are an integral part of the one or more mounting rails (see fig. 2, 4 and 5, paragraph [0130]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Manodoro et al. and Matsuda et al. as applied to claim 1-8 and 10-15 above, and further in view of Levin (US 2019/0013768).
Regarding claim 9, modified Manodoro discloses a mounting system of claim 6, wherein the one or more mounting rails are a single rail.
Modified Manodoro does not disclose the single rail is configured to operate as center tube in a tracking photovoltaic system.
Levin is analogous art to Manodoro as Levin discloses solar cell supports (see abstract). Levin discloses wherein a single symmetrical rail is configured to operate as center tube in a 
The court has held it would be obvious to a person having ordinary skill in the art to substitute one known device, i.e. mounting tube mounting plane 30 of Manodoro, with another known device, i.e., the center tube 210 of Levin, wherein the results would be predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721